

116 HR 4807 IH: Cold War Service Medal Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4807IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Ms. Pingree (for herself, Mr. McKinley, Mr. Higgins of New York, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the award of a military service medal to
			 members of the Armed Forces who served honorably during the Cold War, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Cold War Service Medal Act. 2.Cold War Service Medal (a)Medal authorized (1)In generalChapter 57 of title 10, United States Code, is amended by adding at the end the following new section:
					
						1136.Cold War Service Medal
 (a)Medal authorizedThe Secretary concerned may issue a service medal, to be known as the Cold War Service Medal, to persons eligible to receive the medal under subsection (c). (b)DesignThe Cold War Service Medal shall be of an appropriate design approved by the Secretary of Defense, with ribbons, lapel pins, and other appurtenances.
 (c)Eligible personsSubject to subsection (d), a person eligible to be issued the Cold War Service Medal is any person who—
 (1)served on active duty in the armed forces for not less than 24 consecutive months during the Cold War;
 (2)was deployed as a member of the armed forces outside the continental United States for a period of at least 30 days during the Cold War;
 (3)was a member of a reserve component of the armed forces and called or ordered to active duty to participate in exercises or operations directly related to the Cold War, as determined by the Secretary of Defense; or
 (4)performed such other service in the armed forces during the Cold War as the Secretary of Defense may prescribe for purposes of this section.
 (d)Required characterization of serviceIn the case of a person described in subsection (c) who is already discharged or released from the armed forces, the person is eligible for the Cold War Service Medal only if the discharge or release was under honorable conditions after service in the armed forces characterized as honorable.
 (e)One medal authorizedNot more than one Cold War Service Medal may be issued to any person. (f)Issuance to next-of-KinIf a person described in subsection (c) is deceased, the Secretary concerned may provide for issuance of the Cold War Service Medal to the next-of-kin of the person.
 (g)ReplacementUnder regulations prescribed by the Secretary concerned, a Cold War Service Medal may be replaced without charge if lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued.
 (h)RegulationsThe issuance of a Cold War Service Medal shall be subject to such regulations as the Secretaries concerned shall prescribe for purposes of this section. The Secretary of Defense shall ensure that any regulations prescribed under this subsection are uniform to the extent practicable.
 (i)Cold War definedIn this section, the term Cold War means the period beginning on September 2, 1945, and ending on December 26, 1991.. (2)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by adding at the end the following new item:
					
						
							1136. Cold War Service Medal..
 (b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should take appropriate actions to expedite—
 (1)the design of the Cold War Service Medal provided for by section 1136 of title 10, United States Code (as added by subsection (a)); and
 (2)the establishment and implementation of mechanisms to facilitate the issuance of the Cold War Service Medal to persons eligible for the issuance of the medal under such section.
				